Name: Commission Regulation (EEC) No 2246/83 of 4 August 1983 adjusting, from 5 August 1983, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 83 Official Journal of the European Communities No L 214/39 COMMISSION REGULATION (EEC) No 2246/83 of 4 August 1983 adjusting, from 5 August 1983, the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty II to the Treaty, were fixed by Regulation (EEC) No 2150/83 0 ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 2150/83 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EEC) No 2150/83 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 5 August 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 August 1983 to the products listed in the Annex, exported in the form of goods not covered by Annex This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (z) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 166 25 . 6 . 1976, p. 1 . (4) OJ No L 291 , 19 . 11 . 1979, p. 17 . 0 OJ No L 206, 30 . 7 . 1983, p. 29 . No L 214/40 Official Journal of the European Communities 5 . 8 . 83 ANNEX to the Commission Regulation of 4 August 1983 adjusting, from 5 August 1983 , the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rateof refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 4,863 l  Other than for the manufacture of starch 7,364 10.01 B II Durum wheat 10,571 10.02 Rye 8,467 10.03 Barley 7,199 10.04 Oats 7,480 10.05 B Maize, other than hybrid maize for sowing : l  For the manufacture of starch 2,199  Other than for the manufacture of starch 3,946 10.06 B I b) 1 Round grain husked rice 22,526 10.06 B I b) 2 Long grain husked rice 20,969 10.06 B II b) 1 Round grain wholly milled rice 29,066 10.06 B lib) 2 Long grain wholly milled rice 30,390 10.06 B III Broken rice :  For the manufacture of starch 3,436 l  Other than for the manufacture of starch 5,728 - 10.07 C Sorghum 7,102 11.01 A Wheat or meslin flour 8,939 11.01 B Rye flour 13,018 11.02 A I a) Durum wheat groats and meal 16,385 11.02 A lb) Common wheat groats and meal 8,939